Citation Nr: 0214771	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for an alcohol-related 
disorder, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from April 1977 to 
September 1977 and inactive military service from September 
1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied these claims.  In March 
1999, a hearing was held before this Board Member.


FINDINGS OF FACT

1.  The appellant currently has an acquired psychiatric 
disorder (variously diagnosed as schizoaffective disorder and 
schizophrenia with depression and paranoid features) and an 
alcohol dependence disorder, and he complains of constant 
headaches.

2.  The appellant's medical records do not show treatment for 
or diagnosis of residuals of a head injury or a psychiatric 
condition during his periods of active and inactive military 
service.  There is also no evidence that he was disabled 
during inactive service as a result of any head injury. 

3.  The appellant does not have residuals of a head injury as 
a result of his military service.

4.  The appellant's psychiatric condition was not diagnosed 
until many years after his discharge from active service, and 
this condition did not result from disease or injury incurred 
during active service.

5.  The appellant is not service-connected for a psychiatric 
disability, which is the condition he claims caused or 
contributed to his alcohol-related condition.


CONCLUSIONS OF LAW

1.  The appellant did not incur residuals of a head injury or 
an acquired psychiatric condition as a result of his military 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 3.309 
(2001).

2.  The claim for service connection for alcohol-related 
disorder, on either a direct or secondary basis, lacks legal 
merit.  38 U.S.C.A. §§ 101(16), 105(a), and 1131 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a), (d), and 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
includes, but is not limited to, the appellant's contentions, 
including those provided at a personal hearing in 1999; his 
service medical records; reports of VA examinations conducted 
in 2001; private medical evidence from Wallace McGahan, M.D., 
Fernando Lopez, M.D., Edge Regional Medical Center, and East 
Central Mental Health-Mental Retardation, Inc.; records from 
legal proceedings in 1995, including a competency 
determination; and VA records for treatment between 1999 and 
2000.  Only the evidence pertinent to these claims is 
discussed below.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In the March 2002 Supplemental Statement of the Case, the RO 
re-evaluated these claims under the provisions of the VCAA.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claims 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claims.  Furthermore, he 
was sent several letters throughout the claims process asking 
him for specific information and evidence.  June and 
September 2000 letters advised the appellant of evidence 
needed to substantiate his claims.  In July 2001, a letter 
specifically informed the appellant and his representative of 
the provisions of the VCAA including what evidence was needed 
to substantiate these claims. 

VA's duty to notify the veteran and his representative also 
includes the duty to tell the appellant what evidence, if 
any, he is responsible for submitting to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The letters detailed above, and, 
in particular, the July 2001 letter, informed the appellant 
and his representative what was needed from him and what VA 
would obtain on his behalf.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate these claims, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, all medical records 
referenced by him have been obtained.  The appellant has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to these claims.  The Board notes 
that the appellant reported treatment in 1999 by Dr. R. Bruce 
Hall at Southern Bone and Joint Specialists for knee 
problems.  No effort will be made to obtain those records 
since they are clearly not relevant to the issues on appeal.  
Moreover, the appellant submitted a statement in April 2002 
that he had no further evidence to submit.

The Board notes there was some confusion as to whether the 
appellant was receiving Social Security disability benefits.  
The RO requested the appellant's records from the Social 
Security Administration and was advised that the appellant 
was not entitled to disability benefits.  In July 2000, the 
Social Security Administration informed VA that they did have 
a folder with medical evidence for the appellant, but the 
appellant or his representative needed to go to the Social 
Security office to copy the file.  In a July 2000 letter, the 
RO informed the appellant of the inability to obtain his 
records from the Social Security Administration and asked 
that he obtain them.  In response, the appellant submitted a 
disability determination evaluation conducted by Dr. Lopez in 
May 1996, as well as several private treatment records.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  The requirements 
set forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  In this 
case, the appellant was provided VA examinations in 2001 that 
included review of the claims file and medical opinions as to 
the etiology of the claimed disorders. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

A. Service connection for residuals of head
injury and acquired psychiatric disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Presumptive 
service connection can be granted for a psychosis if 
manifested to a compensable degree within one year of 
service.  The appellant has been diagnosed with 
schizophrenia, which VA's rating schedule identifies as a 
psychotic disorder.  See 38 C.F.R. § 4.130.  There is no 
indication that the appellant's schizophrenia was manifested 
within the first post-service year.  As discussed more fully 
below, the first treatment for any psychiatric-related 
complaints was in 1992 in conjunction with the appellant's 
alcohol-related disorder.  When a schizophrenic disorder was 
first diagnosed in 1996, it was based on the appellant's 
report of experiencing psychiatric symptoms since 1994. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Active duty for training includes full-
time duty performed by members of the Reserves.  38 C.F.R. 
§ 3.6(c).  Inactive duty training includes duty (other than 
full-time duty) performed by a member of the Reserves.  
38 C.F.R. § 3.6(d).  Therefore, an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The appellant claims that he incurred head injuries on two 
occasions during service:  once in 1977 while on active duty 
and once in 1980-81 while serving with the Reserves.  See 
application for compensation or pension.  It is not clear 
from the appellant's statements whether he is claiming that 
the 1980-81 injury occurred during a period of active duty 
for training or inactive duty.  Since he is unable to provide 
the specific dates for the alleged injury, it is not 
necessary to verify the exact dates he had active duty for 
training while with the Reserves. 

Regardless, incurrence during active service is not factually 
shown.  The service medical records for the appellant's 
period of active duty from April to September 1977 do not 
show treatment for or complaints of a head injury.  In fact, 
upon separation from active duty in September 1977, the 
appellant stated that he was in good health and he denied 
ever having headaches, dizziness, fainting spells, 
depression, excessive worry, difficulty sleeping, loss of 
memory, or periods of unconsciousness.  He also specifically 
denied ever incurring a head injury.  Clinical evaluation of 
the head, eyes, neurological system, and psychiatric 
condition were normal.

Incurrence during the appellant's period of Reserve service 
is also not factually shown.  He testified that he fell while 
rappelling down a mountain and was treated for the head 
injury.  He stated he thereafter experienced nausea, feeling 
like he would pass out, dizziness, and blurred vision.  
However, other than the initial alleged treatment that 
occurred in the field right after the fall, he denied 
receiving further treatment during service.  The medical 
records for the appellant's period of Reserve service do not 
show treatment for or complaints of a head injury.  He was 
examined and found physically qualified for a period of 
active duty for training and for release from such training 
in July 1978, July 1979, and June 1980.  In May 1980, he 
underwent physical examination.  Clinical evaluation of the 
head, eyes, neurological system, and psychiatric condition 
were normal.  In July 1980, he completed a dental health 
questionnaire, wherein he denied having any convulsions or 
dizzy spells or any recent illness.  In the absence of 
documented disability from injury or disease during any 
period of active duty for training while a member of the 
Reserves, it cannot be said that the appellant was disabled 
from a disease or injury incurred in or aggravated in the 
line of duty.  

The evidence does not show treatment for psychiatric-related 
complaints until 1992.  The Board notes that the RO 
erroneously identified a treatment note received in January 
1992 as dated December 18, 1986.  The Board continued that 
erroneous classification in the June 1999 Remand.  Although 
the handwritten date is not perfectly clear, the Board 
concludes the treatment note is, in fact, dated December 18, 
1996.  When the Board received the appellant's complete 
treatment records from East Central Mental Health, another 
copy of this treatment note was provided.  It was written by 
Dr. Lopez, whom the veteran reports began treating him in 
1996.  In December 1996, the RO requested the appellant's 
treatment records from Dr. Lopez.  The response, received in 
January 1992, contains the appellant's reference and claims 
number on the treatment note, suggesting the note was written 
directly in response to the RO's request and could not, 
therefore, be dated in 1986.  More importantly, however, is 
the fact that the treatment note discusses the appellant's 
medical history, to include alcohol rehabilitation programs 
in 1989 and 1991.  It is impossible that a treatment note 
dated in 1986 could discuss such things.  

Therefore, the first treatment shown in the record for 
psychiatric-type complaints was in 1992.  However, at that 
time, treatment was sought for a severe alcohol problem, and 
the only confirmed diagnosis was alcohol dependence.  When 
completing a psychosocial history in January 1993, the 
appellant denied having any physical problems that would 
affect treatment or any history of seizures.  He denied ever 
receiving treatment for mental health problems, so it is 
clear these are the first pertinent treatment records (he did 
report receiving alcohol rehabilitation treatment in 1989).  
Although the medical checklist included such problems as 
headaches or head injury, there is no indication such a 
history was provided by the appellant.

The records from East Central Mental Health clearly document 
that many of the appellant's complaints are linked not to a 
prior head injury or a psychiatric disorder, but to his 
alcohol abuse disorder.  For example, in January 1995, he 
complained of delusions, paranoia, and confusion and 
exhibited psychomotor agitation.  He was initially sent to 
Edge Regional Medical Center, but he was referred back to 
East Central Mental Health.  The social worker noted that the 
appellant's symptoms appeared to be withdrawal symptoms.  
After the appellant was arrested in February 1995, he 
complained of depressed mood, anxiety, and suicidal 
ideations.  It was noted that he appeared to be malingering.

Furthermore, in April 1996, he complained of nervousness, 
anxiety, difficulty sleeping, auditory and visual 
hallucinations, confusion, and dementia.  The diagnosis was 
alcohol-induced persisting dementia.  The treatment plan 
dated in April 1996 indicated that he had a history of 
alcohol abuse and dependency resulting in cognitive 
disturbance including the above complaints.  In May 1996, Dr. 
Lopez evaluated the appellant for the purpose of determining 
disability for the Social Security Administration.  The 
appellant reported various psychiatric symptoms as beginning 
in 1994.  He expressly denied any history of head injury and 
seizures.  Diagnoses were schizoaffective disorder and 
alcohol dependence in remission.  In March 1999, it was noted 
that the appellant's alcohol abuse and dependence may have 
contributed to his schizoaffective disorder. 

In this case, there is no persuasive evidence that a 
relationship exists between the claimed residuals of a head 
injury and/or any diagnosed psychiatric condition and the 
appellant's military service.  The first medical evidence of 
psychiatric diagnosis is in 1996, many years after the 
appellant's separation from service.  There is no medical 
evidence that he has the "residuals" of a head injury, as 
he claims.

The appellant made several statements, during service and 
since, wherein he denied ever having a head injury.  The most 
recent denial of head injury was in May 1996.  Those 
statements, made long before he filed a claim for 
compensation, and made in conjunction with medical treatment, 
are extremely persuasive.  The appellant is certainly 
competent to report experiencing symptoms such as headaches, 
dizziness, worry, etc.  However, his contentions, presented 
in conjunction with a claim for benefits, are not entirely 
credible in light of the other evidence of record.  His 
denial of experiencing any psychiatric difficulties prior to 
1994 and of never incurring a head injury weigh more heavily 
than any allegation he makes now that he has experienced such 
symptoms since service.  Prior to filing a claim for 
compensation, the appellant never once recounted a history of 
experiencing a head injury during service or of experiencing 
psychiatric-related symptomatology since the 1980s.  This is 
significant because it speaks directly to the important issue 
of the appellant's credibility, of lack thereof.

When the appellant underwent VA examination in 2001, the 
examiner diagnosed schizophrenia with depression and paranoid 
features.  Based on the history provided by the appellant, 
the examiner stated the appellant started "hearing voices" 
when he was 20 or 21 years old.  There is absolutely no 
support for that contention in the prior medical evidence, 
and the Board does not find that history credible.  The 
examiner noted that the appellant reported a history of head 
injury and stated that because of this "possible" injury, 
the appellant had impaired memory.  As discussed above, the 
Board has concluded, as a matter of fact, that such an injury 
did not occur.  The other VA examiner stated that the 
appellant's current complaints of headaches and difficulty 
sleeping were not related to the claimed history of head 
injury.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed residuals of head injury and psychiatric 
condition were not caused by an inservice disease or injury.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
that does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's current conditions.

B.  Service connection for alcohol-related disorder

The appellant contends either that he has an alcohol-related 
disorder as a result of his military service or that his 
psychiatric condition caused or contributed to the alcohol-
related disorder.  He testified that he started drinking 
prior to service, but his alcohol consumption increased 
during service due to stress.  He stated that he felt he had 
mental problems during service, and this caused him to drink.

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  However, secondary service connection can be granted 
for alcohol or drug abuse.  VAOPGCPREC 2-97; see also Barela 
v. West, 11 Vet. App. 280 (1998).  VA General Counsel 
precedent opinions are binding on the Board.  Brooks v. 
Brown, 5 Vet. App. 484 (1993).

The appellant's claim for direct service connection for an 
alcohol-related disorder must be denied.  The appellant filed 
this claim in 1996, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for alcohol-related disorder, and the 
Board does not have the authority to grant the appellant's 
claim.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In this case, the appellant claims that he has a service-
related psychiatric condition that caused or contributed to 
his alcohol-related disorder.  He has not, however, been 
granted service connection for a psychiatric condition.  The 
provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that there 
is no legal basis of entitlement to secondary service 
connection because the appellant has not been granted service 
connection for the disorder that allegedly caused the 
alcohol-related disorder.  Again, the application of the law 
to the facts is dispositive, and the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for an alcohol-related 
disorder, to include on a secondary basis, is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

